         Case 3:20-cr-00443-JO         Document 19       Filed 03/19/21    Page 1 of 2




Alison M. Clark, OSB No. 080579
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Alison_clark@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,
                                                       Case No. 3:20-cr-00443-JO
                               Plaintiff,
                                                       JOINT MOTION FOR
                       v.                              MODIFICATION OF
                                                       RELEASE OF CONDITIONS
 CHARLES RANDOLPH COMFORT,

                               Defendant.

       Charles Comfort, having conferred through counsel with the Pre-Trial Services Office and

the attorney for the government, moves this Court for modification of his release conditions.

Applying 18 U.S.C. 3142, this Court originally set release conditions on September 25, 2020. It

is now the agreed recommendation of the parties that less restrictive conditions will ensure his

appearance in keeping with the safety of the public.

       Specifically, the parties and Pre-Trial Services agree that Mr. Comfort’s special conditions

of supervision be changed to remove reporting to the Pre-Trial Services Office and the other

special conditions. Instead, the parties recommend and agree that the only recommended special

condition now necessary is for Mr. Comfort to obey all laws. The parties further agree that the

Page 1 JOINT MOTION FOR MODIFICATION OF RELEASE OF CONDITIONS
         Case 3:20-cr-00443-JO         Document 19       Filed 03/19/21    Page 2 of 2




standard statutory conditions of supervision (provided at Docket 13, Items 1-4), may continue

unchanged. The United States Pre-Trial Services Office has been consulted on this course and

does not object.

       Over the 6 months of Mr. Comfort’s supervision since September, 2020, he has

continuously lived in Santa Cruz, California with this family and remained in compliance with this

Court’s orders. As documented in materials exchanged by the parties, Mr. Comfort has accrued

dozens of community service hours at hunger relief programs in his community. Mr. Comfort has

also been taking care of his physical health. He is under the care of an orthopedic surgeon for a

shoulder injury and is anticipating a surgical operation as soon as April, 2021. Mr. Comfort has

no plans to return to Oregon unless as ordered by this Court.

       The parties are negotiating a joint conditional disposition and will address scheduling with

this Court through Judge Jones’s chambers by April 1, 2021.

       In consideration of the agreed assessment of Pre-Trial Services and the government about

the least restrictive conditions necessary to comply with 18 U.S.C. 3142, Mr. Comfort respectfully

requests a modification of his conditions. Pre-Trial Services will prepare a new modified

Conditions of Release order for this Court’s approval.

       RESPECTFULLY submitted this 19th day of March, 2021.

                                             /s/ Alison M. Clark
                                             Alison M. Clark
                                             Assistant Federal Public Defender




Page 2 JOINT MOTION FOR MODIFICATION OF RELEASE OF CONDITIONS
